Citation Nr: 0318103	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  02-01 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel




INTRODUCTION

The veteran served on active duty from August 1954 to August 
1974.  He died on June [redacted}
, 1997.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which confirmed and continued an earlier 
denial of the appellant's claim for service connection for 
the cause of the veteran's death.  The appellant filed a 
timely appeal to this adverse determination.

The Board also notes that in a January 2002 rating decision, 
the RO denied the appellant eligibility for Survivors' and 
Dependents' Educational Assistance (DEA) benefits.  That 
issue was included in a January 2002 statement of the case 
without the appellant having filed a notice of disagreement 
specifically as to that issue.  See 38 C.F.R. § 20.200 
(2002).  The appellant's representative then filed a VA Form 
9 in which it was indicated that the appellant wanted to 
appeal all of the issues listed on the statement of the case; 
the Board construes this document as a notice of disagreement 
with the January 2002 rating decision as to eligibility for 
DEA benefits.  The issue was then included in a November 2002 
supplemental statement of the case.  However, the record 
contains no subsequently filed substantive appeal as to that 
issue.  


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  The veteran's Certificate of Death indicates that died on 
June [redacted}
, 1997 of gastric cancer, with chronic obstructive 
pulmonary disease listed as a condition leading to the 
immediate cause of death.  

3.  At the time of the veteran's death he was not service 
connected for any disabilities.

4.  The record contains no competent evidence confirming the 
veteran's occupational exposure to radiation.

5.  The evidence does not indicate that either the gastric 
cancer which caused the veteran's death, or the COPD which 
led to this condition, is related to any incident the 
veteran's military service, including alleged exposure to 
Agent Orange and/or radiation.


CONCLUSION OF LAW

The requirements for granting service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claim for service connection for the cause 
of the veteran's death, as well as notice of the specific 
legal criteria necessary to substantiate her claim.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in November 1999, in the statement of 
the case (SOC) issued in January 2002, in the supplemental 
statement of the case (SSOC) issued in November 2002 and in 
correspondence to the appellant have provided her with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate her claim.  

Furthermore, the Board observes that in a lengthy letter to 
the appellant dated in February 2001, the RO advised the 
appellant of the recent enactment of the VCAA, and provided 
her with detailed information about the new rights provided 
thereunder, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the appellant's claim, and specifically 
identified what evidence was needed from the appellant versus 
what evidence VA would attempt to procure.  The appellant was 
again apprised of the new laws and regulations of the VCAA in 
the SOC issued to her in January 2002.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The appellant and her 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the appellant's claim.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the appellant to provide evidence has been met.  
The Board concludes that VA does not have any further 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private treatment notes and hospital reports, the official 
Certificate of Death, and several personal statements made by 
the appellant in support of her claim.  The RO has obtained 
all pertinent records regarding the issue on appeal and has 
effectively notified the appellant of the evidence required 
to substantiate her claim.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal, and concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the appellant's claim.  Therefore, no further assistance to 
the appellant regarding the development of evidence is 
required, and would otherwise be unproductive.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the appellant in attempting to substantiate her claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2002).  In 
order for service connection for the cause of the veteran's 
death to be granted, it must be shown that a service-
connected disorder caused the death, or substantially or 
materially contributed to it.  A service-connected disorder 
is one which was incurred in or aggravated by active service, 
or in the case of certain chronic diseases, one which was 
demonstrated to a compensable degree within one year of the 
veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002); 67 Fed. Reg. 67792-67793 (Nov. 7, 2002). 

In this case, the veteran was not service connected for any 
disabilities during his lifetime.  Private medical evidence 
from North Country Regional Hospital indicates that the 
veteran sought treatment for abdominal and gastric complaints 
beginning in November 1996, and that extensive diagnostic 
testing first revealed the presence of gastric cancer, 
diagnosed as metastatic adenocarcinoma of the stomach, in 
January 1997.  This disorder led to his death six months 
later, in June 1997.  

The appellant, the veteran's widow, has advanced two theories 
in support of her assertion that the veteran's gastric cancer 
was related to his military service.  First, she notes that 
in January 1997, a computed tomography (CT) scan revealed the 
presence of a solitary pulmonary nodule in the right lung.  
She reports that in May 1997, the veteran's treating 
oncologist stated to her that the veteran's cancer was acting 
more like a lung cancer than a stomach cancer.  She also 
noted that the veteran spent several years serving in 
Vietnam.  It appears that she is implicitly claiming that the 
veteran died of lung cancer, and that this cancer is related 
to his Vietnam service, to potentially include exposure to 
Agent Orange.

Second, the appellant noted that on one of the veteran's DD 
Forms 214, Armed Forces of the United States Report of 
Transfer or Discharge, it was recorded that the veteran had 
completed a course in the transport of dangerous cargo, 
including nuclear weapons and missiles, in 1968.  In a 
statement received by VA in May 2001, she asserted that 
"Since he was trained for handling nuclear weapons, I feel 
there is a great probability he had radiation exposure."

In addressing the appellant's first theory that the veteran 
was suffering from lung cancer which was related to his 
Vietnam service, the Board initially observes that, under the 
provisions of 38 C.F.R. § 3.309(e) (2002), if a veteran was 
exposed to an herbicide agent, including Agent Orange, during 
active military, naval, or air service, the diseases set 
forth in 38 C.F.R. § 3.309(e) shall be service connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 
§ 3.307(d) are also satisfied.  These diseases include 
chloracne or other acneform disease consistent with 
chloracne, type II diabetes, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  
Further, for purposes of establishing service connection for 
a disability or death resulting from exposure to a herbicide 
agent, including a presumption of service-connection under 
this section, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or                
2,4- dichlorophenoxyacetic acid, and may be presumed to have 
been exposed during such service to any other chemical 
compound in an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  See 38 U.S.C. § 1116 (f), as 
added by § 201(c) of the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  Also, this legislation removed the 30-year 
limitation on presumptive service connection for respiratory 
cancers due to herbicide exposure.  See 38 U.S.C.A. § 
1116(a)(2)(F); 38 C.F.R. § 3.307(a)(6)(ii).  Therefore, 
effective January 1, 2002, if lung cancer becomes manifest to 
a degree of 10 percent or more at any time (emphasis added) 
after service, it is presumed to be a residual of the 
veteran's exposure to a herbicide agent, including Agent 
Orange, while the veteran was in Vietnam.   

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996).  

Moreover, the Secretary of the Department of Veterans Affairs 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for the following 
disorders:  hepatobiliary cancers; nasopharyngeal cancer; 
bone and joint cancer; breast cancer; cancers of the female 
reproductive system; urinary bladder cancer; renal cancer; 
testicular cancer; leukemia (other than chronic lymphocytic 
leukemia); abnormal sperm parameters and infertility; 
Parkinson's disease and parkinsonism; amyotrophic lateral 
sclerosis (ALS); chronic persistent peripheral neuropathy; 
lipid and lipoprotein disorders; gastrointestinal and 
digestive disease including liver toxicity (other than 
diabetes mellitus, type II); immune system disorders; 
circulatory disorders; respiratory disorders (other than 
certain respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27,630-641 
(2003).    

The appellant asserts that the veteran was suffering from 
lung cancer, which is a disease which, if present in a 
veteran at any time after service in Vietnam during the 
Vietnam ear, may be presumed to be related to such service.  
A review of the evidence reveals that following a chest CT 
scan in January 1997, the veteran was found to be suffering 
from a "very small nodule which measures around 2 mm. within 
the right mid lung, which is nonspecific but I suspect most 
likely represents a granuloma."  However, this finding was 
not again noted in subsequent treatment records, and chest x-
rays in March 1997 and again in May 1997 showed no pulmonary 
infiltrates or metastatic disease.  In any case, no examiner 
has ever stated that the veteran was suffering from lung 
cancer.  Although the appellant has reported that an 
oncologist told her that the veteran's cancer was "acting 
like" a lung cancer, there is no medical evidence indicating 
that the veteran actually had such a cancer.  On the 
contrary, the May 1997 chest x-ray specifically found no 
cancer present in the lungs.  Since the only disorders which 
were listed as having caused the veteran's death, which 
include gastric cancer and COPD, are not included in the 
listing of disorders which may be presumptively linked to 
Agent Orange exposure in service, actual evidence that the 
disabilities are related to Agent Orange exposure is required 
in order to establish the veteran's claim.

A review of the claims file reveals that there is no 
competent medical evidence which relates either of the 
veteran's terminal disorders, gastric cancer and COPD, to his 
military service.  Indeed, there is nothing in the claims 
file, other than the appellant's own contentions, which would 
tend to establish that the disorders which led to the 
veteran's death are related in any way to service, to include 
exposure to Agent Orange while in the military.  The Board 
does not doubt the sincerity of the appellant's belief in 
this claimed causal connection.  However, as the evidence 
does not show that the appellant possesses any medical 
expertise, she is not qualified to express an opinion 
regarding any medical causation of the disorders which caused 
the veteran's death.  As it is the province of trained health 
care professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Thus, the Board finds that the appellant's contention that 
the veteran's cancer was related to his exposure to Agent 
Orange while in the military cannot be accepted as competent 
evidence of such a nexus, or link.

Regarding the appellant's second theory of entitlement, the 
Board observes that service connection for a disability 
claimed as attributable to exposure to ionizing radiation 
during service can be demonstrated by three different 
methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, service 
connection can be established by submitting evidence that the 
veteran was a radiation-exposed veteran who suffered from a 
disease which is listed as one of the 15 types of cancer that 
are presumptively service connected in accordance with 38 
U.S.C.A. § 1112(c) (West 2002) and 38 C.F.R. § 3.309(d) 
(2002).  Second, service connection can be established by 
submitting evidence that the disease is one of the 
"radiogenic diseases" listed in 38 C.F.R. § 3.311(b) (2002) 
that are service connected if sufficient radiation exposure 
is shown.  Third, service connection may be granted on a 
direct basis when it is established by competent medical 
evidence that a disease diagnosed after discharge is the 
result of exposure to ionizing radiation during active 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), afford 120 
F.3d 1239 (Fed. Cir. 1997).

A "radiation-exposed veteran" is defined by regulation as a 
veteran who, while serving on active duty or on active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  38 C.F.R. § 3.309(d)(3).  
"Radiation-risk activity" is defined as onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 
3.309(d).  VA regulations prescribe that the occupation of 
Hiroshima and Nagasaki by U. S. forces means official 
military duties within 10 miles of the city limits.  See 38 
C.F.R. § 3.309(d)(3)(vi).  "Onsite participation" is 
defined at 38 C.F.R. § 3.309(d)(3)(iv).  "Radiogenic 
disease" is defined as a disease that may be induced by 
ionizing radiation.  See 38 C.F.R. § 3.311(b)(2). 

As an initial matter, the Board finds that the medical 
evidence does not show that the veteran's carcinoma of the 
stomach had its onset during service or the one-year 
presumptive period following separation from service, and the 
appellant does not claim otherwise.  She contends that the 
veteran's post-service gastric cancer was caused by exposure 
to radiation during active service.

As noted above, the provisions of 38 C.F.R. § 3.309(d) allow 
for a rebuttable presumption of service connection for 
certain specified diseases which become manifest in a 
radiation-exposed veteran.  A review of the diseases which 
may be presumptively service connected under 38 C.F.R. 
§ 3.309(d) reveals that cancer of the stomach is included 
among the listed disorders.  Therefore, the remaining 
question to be addressed is whether the veteran was a 
"radiation-exposed veteran," as defined above.  

However, the Board observes that the evidence does not show, 
and the appellant does not claim, that the veteran ever 
participated in a "radiation-risk activity," as 
specifically defined in 38 C.F.R. § 3.309(d) above (i.e., 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war during World War II 
in certain specified circumstances).  As such, he does not 
meet the definition of a "radiation-exposed veteran" in 
accordance with 38 C.F.R. § 3.309(d).  McGuire v. West, 11 
Vet. App. 274 (1998).  The Board finds, therefore, that he is 
not entitled to the presumption of service connection for 
cancer of the stomach based on radiation exposure.  38 C.F.R. 
§ 3.309(d).

Although the veteran does not meet the definition of a 
"radiation-exposed veteran," the Board's analysis does not 
end there.  As noted above, 38 C.F.R. § 3.311(b) provides a 
listing of radiogenic diseases, i.e., diseases which may be 
induced by ionizing radiation.  These diseases, while not 
accorded the benefit of the regulations regarding presumptive 
service connection, have been determined to be potentially 
radiogenic in nature, and may therefore be referred to the 
Under Secretary for Benefits for a determination as to 
whether it is at least as likely as not that the veteran's 
listed disease resulted from exposure to radiation in 
service.  A review of this listing reveals that cancer of the 
stomach is included in this list. 38 C.F.R. § 3.311(b)(2)(ix) 
(2002).  Thus, the Board must consider whether the 
development provisions of this section have been complied 
with.

If a veteran who does not meet the definition of a radiation-
exposed veteran develops a radiogenic disease, including 
stomach cancer, following his separation from service, and it 
is contended that the disease resulted from exposure to 
ionizing radiation during service, an assessment will be made 
as to the size and nature of the radiation dose.  If military 
records do not establish presence at or absence from a site 
at which exposure to radiation is claimed to have occurred, 
the veteran's presence at the site will be conceded.  If it 
is determined that the veteran was exposed to ionizing 
radiation as a result participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki from September 1945 to July 1946, or other 
activities as claimed, and he subsequently develops a 
radiogenic disease within the applicable presumptive period, 
the case will be submitted to the Under Secretary for 
Benefits for a determination on whether the radiogenic 
disease resulted from exposure to ionizing radiation in 
service.  38 C.F.R. § 3.311.

The Under Secretary for Benefits is to consider the claim 
with reference to specified factors and may request an 
advisory medical opinion from the Under Secretary for Health.  
If, after consideration, the Under Secretary for Benefits 
determines that there is no reasonable possibility that the 
veteran's disease resulted from radiation exposure in 
service, the Under Secretary shall so inform the RO in 
writing, setting forth the rationale for this conclusion.  38 
C.F.R. § 3.311(c)(1).

In this case, the Board finds that the official military 
records do not establish that the veteran was ever exposed to 
ionizing radiation.  The appellant does not contend that the 
veteran participated in atmospheric nuclear weapons testing 
or the occupation of Hiroshima and Nagasaki, such that the 
specific provisions for requesting dose estimates from the 
Department of Defense do not apply.  Instead, the appellant 
asserts that the veteran may have transported nuclear 
weapons, and may have been exposed to ionizing radiation 
while performing this duty.  Under 38 C.F.R. 
§ 3.311(a)(2)(iii), in all other claims involving radiation 
exposure, a request will be made for any available records 
concerning the veteran's exposure to radiation.  These 
records normally include but may not be limited to the 
veteran's DD Form 1141, Record of Occupational Exposure to 
Ionizing Radiation, if maintained, service medical records, 
and other records which may contain information pertaining to 
the veteran's radiation dose in service.  These records would 
then be forwarded to the Under Secretary for Health who would 
be responsible for preparing a dose estimate, to the extent 
feasible, based on available methodologies.

In an attempt to ascertain whether the veteran was exposed to 
ionizing radiation, in January 2001 the RO sent a request to 
the National Personnel Records Center (NPRC) seeking the 
veteran's "service personnel records to confirm radiation 
risk" and his DD Form 1141, if in existence.  In a response 
received in February 2001, the NPRC replied that these 
documents were not a matter of record.

In an additional attempt to assist the appellant in 
developing her claim, in April 2001 the RO sent a letter to 
the appellant seeking further information regarding the 
veteran's claimed exposure to ionizing radiation, including, 
among other things, the dates of exposure, the source of 
exposure, and the names of any other persons who were exposed 
with the veteran.  In a response dated in May 2001, the 
appellant again stated that she did not have any information 
showing that the veteran was ever actually exposed to 
ionizing radiation, but simply suspected that he was because 
he took a training course for handling the transport of 
nuclear weapons.

Following a review of this evidence, the Board finds that VA 
has complied with the development provisions of 38 C.F.R. 
§ 3.311(b) to the extent possible.  Following a review of the 
record, the Board finds that there is simply no evidence 
which confirms the appellant's suspicions that the veteran 
was actually exposed to ionizing radiation in service, much 
less that this exposure caused the veteran's gastric cancer, 
first diagnosed some 23 years after discharge.  The Board 
also observes that the veteran himself never asserted that he 
had transported or otherwise handled nuclear materials in 
service, and notes that the extensive and detailed treatment 
records from North Country Regional Hospital created in the 
eight months prior to the veteran's death did not mention any 
potential exposure to radiation in service, despite numerous 
recorded past social and medical histories.  

As is the case with the theory of a link between the 
veteran's cancer and Agent Orange exposure in service, the 
only evidence contained in the claims file which supports the 
appellant's contention that the veteran was exposed to 
radiation and that this exposure in turn caused the gastric 
cancer which caused his death is her own contentions.  
However, for the reasons set forth previously, the 
appellant's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for the cause of the veteran's death.  
In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

